8 So.3d 504 (2009)
Terence MORRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2356.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Carey Haughwout, Public Defender, Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, and Terence Morris, Lake City, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this Anders[1] appeal, we affirm the conviction, the sentence, and the order denying the appellant's rule 3.170(l) motion to withdraw his plea, but we remand for the trial court to correct the judgment to reflect that count I, attempted armed sexual battery, is a second degree felony, see §§ 794.011(3), 777.04(4)(c), Fla. Stat. (2001), not a first degree felony.
FARMER, HAZOURI and GERBER, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).